Citation Nr: 0841429	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-11 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in February 2007 at the New Orleans, 
Louisiana RO.  The appellant testified at that time and the 
hearing transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam war era.

2.  Service medical records do not show any diagnosis of 
chronic myelogenous leukemia during service nor does any 
evidence of record reveal that chronic myelogenous leukemia 
manifested to any degree within the first year after the 
veteran left the Republic of Vietnam.

3. There is no competent medical evidence of record linking 
the veteran's current chronic myelogenous leukemia to active 
service or to herbicide exposure during service.





CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a chronic disorder such as 
leukemia is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Chronic 
myelogenous leukemia is not among those conditions for which 
the presumption of service connection is available.

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In the present case, the veteran contends that he developed 
chronic myelogenous leukemia due to his exposure to 
herbicides during active service.  The veteran's military 
records reveal that he served in Vietnam during the requisite 
period of time.  Accordingly, he is presumed to have been 
exposed to herbicide.  His service medical records contain no 
evidence of a diagnosis of chronic myelogenous leukemia 
during service. 

The veteran was diagnosed with chronic myelogenous leukemia 
in July 2003.  Accordingly, the evidence of record does not 
reveal a diagnosis during the first year after the veteran 
left Vietnam.  The veteran has never been diagnosed with 
chronic lymphocytic leukemia.  The medical evidence reveals 
that he has received continuous treatment for this condition 
at the VA medical center in New Orleans, Louisiana and has 
received periodic treatment at St. Elizabeth's Hospital.  The 
veteran's medical records do not reveal any indication, with 
the exception of the veteran's assertions, that the veteran's 
chronic myelogenous leukemia is related to the veteran's 
presumed exposure to herbicides in the Republic of Vietnam or 
to any other incident of the veteran's service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of or treatment for chronic myelogenous leukemia until more 
than 36 years after separation from service.  This is 
significant evidence against the claim.

The preponderance of the evidence is against the veteran's 
claim for service connection for chronic myelogenous 
leukemia, to include as a result of exposure to herbicide 
during service.  The veteran has not been diagnosed with 
chronic lymphocytic leukemia and, therefore, presumptive 
service connection based on exposure to herbicide is not 
warranted because the veteran's disorder is not among those 
for which the presumption is available.  Direct service 
connection is not warranted because there is no medical 
evidence showing any leukemia during active service or 
linking the veteran's current chronic myelogenous leukemia to 
the veteran's military service or to herbicide exposure 
during service.  Lastly, the veteran was not diagnosed with 
chronic myelogenous leukemia until more than 36 years after 
separation from service.  As such, service connection for 
chronic myelogenous leukemia must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent a letter to the appellant in August 2003 
that did not fully address all notice elements.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, 
and that once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  In this 
case, the presumption of prejudice is rebutted as the veteran 
is reasonably expected to understand what is required to 
substantiate his claim based on the information that was 
provided in the statement of the case (SOC).  The SOC set 
forth the criteria for service connection on all bases of 
entitlement and the provisions of 38 C.F.R. § 3.159.  In 
addition, the SOC explained that service connection was 
denied as the condition was not shown in service or to a 
compensable degree within one year of separation from 
service.  In addition, he was informed that the scientific 
and medical evidence did not support the assertion that his 
condition was associated with herbicide exposure.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated March 2000 to April 2007.  The veteran 
submitted private treatment records from St. Elizabeth's 
Hospital, dated March 2004 to March 2006.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  In this respect, a SSA 
printout associated with the claims folder reveals that the 
veteran has been receiving SSA disability benefits since 
September 2001.  However, while the veteran has been 
receiving SSA disability benefits since September 2001, he 
has not indicated that he receives these benefits due to his 
chronic myelogenous leukemia.  In addition, the Board notes 
that the veteran could not have been granted SSA disability 
benefits for his chronic myelogenous leukemia in September 
2001 as he was not diagnosed with the disorder until July 
2003.  Hence, any outstanding SSA records would not assist 
the veteran in demonstrating entitlement to service 
connection for chronic myelogenous leukemia.  It is also 
noted that the veteran has not informed VA that records in 
the possession of SSA are relevant to his claim.  

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, efforts to obtain 
these records are not warranted before adjudicating the 
veteran's claim of entitlement to service connection for 
chronic myelogenous leukemia.

The Board notes that the appellant was not afforded a VA 
medical examination in regard to his claim of entitlement to 
service connection for chronic myelogenous leukemia, to 
include as a result of exposure to herbicides.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the veteran is diagnosed with chronic 
myelogenous leukemia, there is no evidence of leukemia in 
service, and there is no indication, other than then 
veteran's assertions, that the veteran's chronic myelogenous 
leukemia is related to the veteran's active service or to the 
veteran's exposure to herbicides in service.  As such, the 
Board finds it unnecessary to obtain a VA medical examination 
and/or opinion.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for chronic myelogenous 
leukemia, to include as a result of exposure to herbicides, 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


